IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                  NOS. AP-76,195 & AP-76,196


                     EX PARTE RAYMOND EARL JACKSON, Applicant


                  ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                    CAUSE NO. F-0455434-MH, F-0455330-MH IN THE
                           CRIMINAL DISTRICT COURT
                              FROM DALLAS COUNTY


         Per curiam.

                                          OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two

violations of protective orders. Upon revocation of his community supervision, he was sentenced to

eight years’ imprisonment for each violation. He did not appeal his convictions.

         Applicant contends that he was denied the right to appeal because he was not informed that

he had a right to appeal the revocations of his community supervision and no notices of appeal were

filed.
                                                                                                     2

          After a remand for a response from counsel and additional findings and conclusions, the trial

court determined that Applicant was denied his right to appeal the revocations of community

supervision. We find, therefore, that Applicant is entitled to out-of-time appeal in the judgments of

conviction in Case Nos. F-0455434-MH and F-0455330-MH from the Criminal District Court of

Dallas County. Applicant is ordered returned to that time at which he may give a written notice of

appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall

be calculated as if the sentence had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps

to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.



Delivered: August 19, 2009
Do Not Publish